United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4093
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Raymond Scott Standafer

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                              Submitted: July 5, 2017
                               Filed: July 11, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, ARNOLD, and MURPHY, Circuit Judges.
                           ____________

PER CURIAM.

      Raymond Standafer challenges the sentence the district court1 imposed upon
his guilty plea to a drug offense, which he committed while on supervised release.

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
His counsel has moved for leave to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the district court, in sentencing
Mr. Standafer, abused its discretion by failing to give adequate consideration to his
history of drug addiction, and by imposing consecutive prison terms for the drug
offense and the revocation of supervised release.

       We conclude that the district court did not abuse its discretion in sentencing
Mr. Standafer, and in particular, we conclude that the court did not commit an error
of judgment in weighing his drug addiction against other relevant factors. See United
States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (discussing
appellate review of sentencing decisions under abuse-of-discretion standard; abuse
of discretion occurs when court fails to consider relevant factor, gives significant
weight to improper or irrelevant factor, or commits clear error of judgment in
weighing appropriate factors). We further conclude that the imposition of
consecutive prison terms was proper. See U.S.S.G. § 5G1.3 cmt. n.4(C)
(recommending that sentence for instant offense be imposed consecutively to
sentence imposed for revocation where defendant commits instant offense while
serving period of supervised release).

       Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we
grant counsel’s motion to withdraw, and we affirm.
                      ______________________________




                                         -2-